DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11-14 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jian (US Pub. 2021/0022127).
Regarding claim 1, Jian discloses a power control method for a physical random access channel, applied to a terminal and comprising: 
calculating a path loss of a physical random access channel (PRACH) based on power information (par.006 “PREAMBLE_RECEIVED_TARGET_POWER”) related to a synchronization broadcast signal block (par.015 “calculating….pathloss …based on an….SS/PBSCH block…calculate transmission used by the UE in transmission random access preambles”, par.059 “the pathloss estimated based on ……SS/PBCH block”, par.060 “SS/PBCH blocks being associated with …PRACH….a PRACH resource/preamble….associated with the SS/PBCH block…the PRACH resource to transmit a message containing the preamble”, par.0130 “PLc in formula (1)….the estimated value of the pathloss may also be a pathloss estimated based on the SS/PBCH block”); and 
calculating transmit power of the PRACH based on the path loss (par.006).  

calculating the path loss of the PRACH based on transmit power of the synchronization broadcast signal block (par.071 “RSRP1 of the UE to which an SS/PRCH block currently selected by the UE corresponds”), wherein the transmit power of the synchronization broadcast signal block is configured by a network device (par.060 “a base station may periodically transmit multiple……SS/PBCH blocks”); or 
calculating the path loss of the PRACH based on transmit power of the synchronization broadcast signal block and a power offset between a channel state information reference signal (CSI-RS) and the synchronization broadcast signal block, wherein the power offset is configured by a network device (consideration is optional).  
Regarding claim 11, Jian discloses the PRACH is used for one of the following procedures: an initial access procedure (par.0121); a link recovery procedure; a handover procedure; and a beam management procedure (consideration is optional).  
Regarding claim 12, Jian discloses everything as claim 1 above.  More specific, Jian discloses a terminal, wherein the terminal comprises a processor, a memory, and a computer program stored in the memory and capable of running on the processor, and when the computer program is executed by the processor (par.0305-0306).
Regarding claim 18, Jian discloses everything as claim 1 above.  More specific, Jian discloses a computer-readable storage medium, wherein the computer-readable storage medium stores a computer program, and when the computer program is executed by a processor (par.0305-0306).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jian (US Pub. 2021/0022127) in view of Park (US Pub. 2016/0150486).
Regarding claim 6, Jian discloses fails to disclose the step of calculating the path loss of the PRACH based on transmit power of the synchronization broadcast signal block comprises: determining a difference between transmit power of the synchronization broadcast signal block and higher layer filtered reference signal received power as the path loss, wherein the reference signal received power is actual received power of the synchronization broadcast signal block.
Park discloses determining a difference between transmit power of the synchronization broadcast signal block and higher layer filtered reference signal received power as the path loss, wherein the reference signal received power is actual received power of the synchronization broadcast signal block (par.090).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Jian with the above teaching of Park in order to provide the downlink pathloss estimate calculated in the UE for serving cell c in dB.
  
Allowable Subject Matter
Claims 3-5, 7-10 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building

Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642